—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Oswego County Court for further proceedings in accordance with the following Memorandum: Defendant was convicted upon a jury verdict of arson in the third degree (Penal Law § 150.10 [1]), criminal mischief in the second degree (Penal Law § 145.10) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject her contention that she was denied effective assistance of counsel. We will not second-guess whether defense counsel’s trial strategy “was the best trial strategy, or even a good one, so long as defendant was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800). Additionally, the sentence is neither unduly harsh nor severe.
As the People correctly concede, County Court erred in directing defendant to pay restitution without first conducting a hearing on the amount of restitution to be paid where, as here, the record does not contain sufficient evidence to support the amount ordered (see, Penal Law § 60.27 [2]; People v Lambert, 221 AD2d 1015). Therefore, we modify the judgment by vacating the amount of restitution, and we remit the matter to Oswego County Court for a hearing to determine the amount of restitution to be paid by defendant (see, People v Bernier, 197 AD2d 882). (Appeal from Judgment of Oswego County Court, Hafner, Jr., J. — Arson, 3rd Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.